Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/ Restriction
Claims 3, 16 are allowable. Claims 6-9, 12-13 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between group s and species set forth in the Office action mailed on 07/10/2019, is hereby withdrawn and claims 6-9, 12-13, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Chang Yang on 08/06/2021.

The application has been amended as follows: 
Claim 3: in line 27, please change “the semiconductor substrate” into “the first conductive type semiconductor substrate”.
Claim 6: A method for manufacturing the high photovoltaic-conversion efficiency solar cell according to claim 3, in which 
 the second conductive type diffusion layer, where the second conductive type impurities are diffused, is formed in a first region of  the back surface, asthe non-light receiving surface, of the first conductive type semiconductor substrate provided with the first region, a second region, and a third region, the the first conductive type impurities are diffused, is formed in the second region, and the high resistive layer, where the first conductive type impurities and the second conductive type impurities are diffused, is formed in the third region between the first region and the second region, 
the method comprising: 
a second impurity diffusing step of diffusing the second conductive type impurities on an entirety of the back surface of the first conductive type semiconductor substrate to form the second conductive type diffusion layer; 
a protective layer forming step of forming a protective layer on the second conductive type diffusion layer; 
a first protective layer removing step of removing a portion of the protective layer which covers the second region while tapering a thickness of a portion of the protective layer which covers the third region from an original thickness of the protective layer to almost 0, from a boundary with a portion covering the first region to a boundary with the portion covering the second region; 
a second conductive type diffusion layer removing step of removing the second conductive type diffusion layer that is exposed after removal of the protective layer, to expose the second 
a first impurity diffusing step of diffusing the first conductive type impurities in the second region and the third region via the portion where the protective layer tapers, to respectively form the first conductive type diffusion layer and the high resistive layer; and
a second protective layer removing step of removing the remaining protective layer.

Claim 7: A method for manufacturing the high photovoltaic-conversion efficiency solar cell according to claim 3, in which
the second conductive type diffusion layer, where the second conductive type impurities are diffused, is formed in a first region of the back surface, asthe non-light receiving surface, of the first conductive type semiconductor substrate provided with the first region, a second region, and a third region, the first conductive type diffusion layer, where the first conductive type impurities are diffused, is formed in the second region, and the high resistive layer, where the first conductive type impurities and the second conductive type impurities are diffused, is formed in the third region between the first region and the second region, 
the method comprising:
a first impurity diffusing step of diffusing the first conductive type impurities on an entirety of the back surface of the first conductive type semiconductor substrate to form the first conductive type diffusion layer;
a protective layer forming step of forming a protective layer on the first conductive type diffusion layer;
a first protective layer removing step of removing a portion of the protective layer which covers the second region while tapering a thickness of a portion of the protective layer which covers the third region from an original thickness of the protective layer to almost 0, from a boundary with a portion covering the first region to a boundary with the portion covering the second region;
a first conductive type diffusion layer removing step of removing the first conductive type diffusion layer that is exposed after removal of the protective layer, to expose the second region; 
a second impurity diffusing step of diffusing the second conductive type impurities in the second region and the third region via the portion where the protective layer tapers, to respectively 
a second protective layer removing step of removing the remaining protective layer.


Claim 8: The method for manufacturing  the high photovoltaic-conversion efficiency solar cell according to claim 6, wherein the protective layer is removed and made thinner in the first protective layer removing step by applying etching paste to the portion of the protective layer which covers the second region or irradiating the same portion with laser.

Claim 9: The method for manufacturing  the high photovoltaic-conversion efficiency solar cell according to claim 6, wherein the protective layer is a silicon oxide layer, a silicon nitride layer, an impurity-containing glass layer, or a laminate formed by laminating two or more of the silicon oxide layer, the silicon nitride layer, and the impurity-containing glass layer.

Claim 10: A solar cell module comprising a plurality of the high photovoltaic-conversion efficiency solar cell according to claim 3.

Claim 12: The method for manufacturing  the high photovoltaic-conversion efficiency solar cell according to claim 7, wherein the protective layer is removed and made thinner in the first protective layer removing step by applying etching paste to the portion of the protective layer which covers the second region or irradiating the same portion with laser.

Claim 13: The method for manufacturing  the high photovoltaic-conversion efficiency solar cell according to claim 7, wherein the protective layer is a silicon oxide layer, a silicon nitride layer, an impurity-containing glass layer, or a laminate formed by laminating two or more of the silicon oxide layer, the silicon nitride layer, and the impurity-containing glass layer. 

Claim 15: The high photovoltaic-conversion efficiency solar cell according to claim 3, wherein along the thickness direction of the first conductive type semiconductor substrate, an entirety of the first conductive type diffusion layer is above or below an entirety of the second conductive type diffusion layer.
Claim 16: in line 27, please change “the semiconductor substrate” into “the first conductive type semiconductor substrate”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate or render fairly obvious in combination with all the limitations of the claimed invention as cited in the independent claim 3 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/UYEN M TRAN/             Primary Examiner, Art Unit 1726